DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.

Response to Arguments
Applicant's arguments filed 2/03/2021 have been fully considered.
A) Applicant's arguments with respect to the 103 rejection of claim 1, 4 and 15 that Peirce (US 2014/0270172) in view of Misoczki et al (US 2018/0091309) does not teach the new claim limitation of “wherein the session key used by the first-transceiver and the second-transceiver are shared session keys in order to provide a symmetric encryption/decryption scheme” have been fully considered but they are not persuasive.

This clearly teaches that a private-public key are encrypted with a symmetric shared key before they are transmitted as a way to keep the private-public key secure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 11-13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peirce (US 2014/0270172) in view of Misoczki et al (US 2018/0091309).

a cipher-module configured to generate a cipher-code using a cipher key and an input value (see Peirce paragraph 0039 Once the secret key data has been provided to the WSP 22, in one embodiment the WSP may then create or generate two private-public key pairs according to a public key infrastructure--a first private-public key pair for the mobile device and a second private-public key pair for the telematics unit. For example, at step 230, the WSP may create the first key pair associated with the IMSI-1 (and/or any other unique mobile device identifier that was provided), and at step 232, the WSP may create a second key pair associated with the IMSI-2 (and/or any other unique telematics unit identifier that was provided)),
wherein the session key used by the first-transceiver and the second-transceiver are shared session keys in order to provide a symmetric encryption/decryption scheme (see Peirce paragraph 0040 i.e. And at step 242, a second private key and a second public key (the second key pair of cryptographic keys) may be transmitted or sent to the telematics unit 30 from the WSP 22 within a second cryptographic envelope. As will be appreciated by skilled artisans, the identity and/or characteristics of the private key in any key pair must be kept secret in order for communications signed therewith to be authentic or secret. Therefore, to maintain the secrecy of the first private key, the WSP may include the first private key within the first cryptographic envelope by signing the communication 240 using a shared key according to a private key infrastructure--i.e., the WSP 22 and the mobile device 96 may have a shared key or a symmetric key); 

a transmitter configured to transmit the encrypted-payload-data and the hashed-payload-data to the second-transceiver (see Peirce figure 3 step 264 and paragraph 0047 i.e. When the mobile device 96 receives the challenge message). 
Peirce does not teach an encryption-module configured to generate encrypted-payload-data from payload-data using the cipher-code; 
Misoczki teaches an encryption-module configured to generate encrypted-payload-data from payload-data using the cipher-code (see Misoczki paragraph 0027 i.e. Signer device 102 may include a message application (Msg App) 144 configured to generate a message, M, and cryptographic logic (Crypto logic) 146, configured to encrypt, e.g., message M, to produce an encrypted message (Encrypted msg) and paragraph 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peirce in view of Misoczki to have encrypted the message after generating the hash signature of the message and before transmitting the message for the reasons of keeping the message secure during transit so that the receiver has to decrypt the message before using the decrypted received message to generate a new hash using the same hash function that can be compare 

		
With respect to claim 2 Peirce teaches the first-transceiver of claim 1, further comprising: 
a receiver configured to receive received-hashed-response and a received-encrypted-response (see Peirce figure 3 step 266 and paragraph 0047 i.e. When the mobile device 96 receives the challenge message, it may transmit a response or third message [step 266]. The response message may include the answer and/or response to the nonce challenge and may be signed using the first private key. In some instances, it may include the first digital certificate and also may be time stamped (timestamp-3)); 
a validator configured to set a validation state in accordance with a comparison of the hashed-decrypted-response and the received-hashed-response (see Peirce figure 3 step 268 and paragraph 0048 i.e. Finally, the telematics unit may receive the response message from the mobile device. If the telematics unit is able to validate the response in the third message, the telematics unit may initiate performing the vehicle function--e.g., unlocking the vehicle door. Validation of the third message may include determining that the response to the nonce challenge within the third message is accurate). 
Peirce does not teach a decryption-module configured to decrypt the received-encrypted-response to provide a decrypted-received-response using the cipher-code, in 
Misoczki teaches a decryption-module configured to decrypt the received-encrypted-response to provide a decrypted-received-response using the cipher-code, in which the hashing-module is further configured to hash the decrypted-received-response to generate a hashed-decrypted-response (see paragraph 0051 i.e. A message representative may be generated at operation 303. For example, the received message and received nonce may be concatenated and the concatenated received message and nonce may be hashed to generate a received message representative. A verification signature may be generated at operation 304. The verification signature may be generated based, at least in part, on the received signature and based, at least in part, on the received message representative. For example, the verification signature may be generated by applying a same hash function and/or chain function, as applied by, e.g., signer signature logic 136, to the received message representative, m', to generate the transmitted signature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peirce in view of Misoczki to have encrypted the message after generating the hash signature of the message and before transmitting the message for the reasons of keeping the message secure during transit so that the receiver has to decrypt the message before using the decrypted received message to generate a new hash using the same hash function that can be compare the received signature (see Misoczki paragraph 0051). Therefore one would have been 

With respect to claim 4 Peirce teaches a second-transceiver for communicating with a first-transceiver, wherein the first and second-transceivers are vehicle-access-system transceivers, comprising: 
a cipher-module configured to generate a cipher-code using a cipher key and an input value (see Peirce paragraph 0039 Once the secret key data has been provided to the WSP 22, in one embodiment the WSP may then create or generate two private-public key pairs according to a public key infrastructure--a first private-public key pair for the mobile device and a second private-public key pair for the telematics unit. For example, at step 230, the WSP may create the first key pair associated with the IMSI-1 (and/or any other unique mobile device identifier that was provided), and at step 232, the WSP may create a second key pair associated with the IMSI-2 (and/or any other unique telematics unit identifier that was provided)); 
an encryption-module configured to generate encrypted-payload-data from payload-data using the cipher-code (see Peirce paragraph 0046 i.e. the telematics unit may generate a challenge or second message that includes a challenge or a query to further safeguard against malicious attacks [step 264]. In one implementation, the query is a nonce challenge. The challenge message may be time stamped (timestamp-2) and signed by the telematics unit using the second private key),
wherein the session key used by the first-transceiver and the second-transceiver are shared session keys in order to provide a symmetric encryption/decryption scheme 
a hashing-module configured to hash the payload-data to generate hashed-payload-data using the cipher-code (see Peirce paragraph 0046 i.e. the telematics unit may generate a challenge or second message that includes a challenge or a query to further safeguard against malicious attacks [step 264]. In one implementation, the query is a nonce challenge. The challenge message may be time stamped (timestamp-2) and signed by the telematics unit using the second private key); and 
a transmitter configured to transmit the encrypted-payload-data and the hashed-payload-data to the second-transceiver (see Peirce figure 3 step 264 and paragraph 0047 i.e. When the mobile device 96 receives the challenge message). 
Peirce does not teach an encryption-module configured to generate encrypted-payload-data from payload-data using the cipher-code; 
Misoczki teaches an encryption-module configured to generate encrypted-payload-data from payload-data using the cipher-code (see Misoczki paragraph 0027 i.e. Signer device 102 may include a message application (Msg App) 144 configured to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peirce in view of Misoczki to have encrypted the message after generating the hash signature of the message and before transmitting the message for the reasons of keeping the message secure during transit so that the receiver has to decrypt the message before using the decrypted received message to generate a new hash using the same hash function that can be compare the received signature (see Misoczki paragraph 0051). Therefore one would have been motivated to have encrypted the message after generating the hash signature of the message and before transmitting the message.

	With respect to claim 5 Peirce teaches the second-transceiver of claim 4, further comprising: 
a receiver configured to receive received-hashed-response and a received-encrypted-response (see Peirce figure 3 step 266 and paragraph 0047 i.e. When the mobile device 96 receives the challenge message, it may transmit a response or third message [step 266]. The response message may include the answer and/or response to the nonce challenge and may be signed using the first private key. In some instances, it may include the first digital certificate and also may be time stamped (timestamp-3)); 

 Peirce does not teach a decryption-module configured to decrypt the received-encrypted-response to provide a decrypted-received-response using the cipher-code, in which the hashing-module is further configured to hash the decrypted-received-response to generate a hashed-decrypted-response.
Misoczki teaches a decryption-module configured to decrypt the received-encrypted-response to provide a decrypted-received-response using the cipher-code, in which the hashing-module is further configured to hash the decrypted-received-response to generate a hashed-decrypted-response (see paragraph 0051 i.e. A message representative may be generated at operation 303. For example, the received message and received nonce may be concatenated and the concatenated received message and nonce may be hashed to generate a received message representative. A verification signature may be generated at operation 304. The verification signature may be generated based, at least in part, on the received signature and based, at least in part, on the received message representative. For example, the verification signature may be generated by applying a same hash function and/or chain function, as applied 

With respect to claim 6 Peirce teaches the second-transceiver of claim 4, comprising an energy storage unit coupled to an antenna in order to receive energy and configured to power the transceiver during use (see Peirce paragraph 0020 i.e. dual antenna 56). 

With respect to claim 11 Peirce teaches the first-transceiver of claim 1, in which the hashing-module is implemented using a multi-purpose processor (see Peirce paragraph 0020 i.e. electronic processing device 52). 

With respect to claim 12 Peirce teaches a vehicle comprising the first-transceiver of claim 1, in which access to one or more systems of the vehicle are controlled in accordance with the validation state (see Peirce figure 3 step 268 and paragraph 0048 i.e. Finally, the telematics unit may receive the response message from the mobile device. If the telematics unit is able to validate the response in the third message, the telematics unit may initiate performing the vehicle function--e.g., unlocking the vehicle door). 

With respect to claim 13 Peirce teaches a vehicle-access-system comprising: the first-transceiver of claim 1, in which the cipher-module of the first-transceiver is 

With respect to claim 15 Peirce teaches a method for operating a vehicle-access-system, comprising: 
generating a cipher-code using a cipher key and an input value (see Peirce paragraph 0039 Once the secret key data has been provided to the WSP 22, in one embodiment the WSP may then create or generate two private-public key pairs according to a public key infrastructure--a first private-public key pair for the mobile device and a second private-public key pair for the telematics unit. For example, at step 230, the WSP may create the first key pair associated with the IMSI-1 (and/or any other unique mobile device identifier that was provided), and at step 232, the WSP may create a second key pair associated with the IMSI-2 (and/or any other unique telematics unit identifier that was provided)),
wherein the session key used by the first-transceiver and the second-transceiver are shared session keys in order to provide a symmetric encryption/decryption scheme (see Peirce paragraph 0040 i.e. And at step 242, a second private key and a second public key (the second key pair of cryptographic keys) may be transmitted or sent to the telematics unit 30 from the WSP 22 within a second cryptographic envelope. As will be appreciated by skilled artisans, the identity and/or characteristics of the private key in any key pair must be kept secret in order for communications signed therewith to be authentic or secret. Therefore, to maintain the secrecy of the first private key, the WSP may include the first private key within the first cryptographic envelope by signing the 
hashing, at the first-transceiver, the payload-data to generate hashed-payload-data using the cipher-code (see Peirce paragraph 0046 i.e. the telematics unit may generate a challenge or second message that includes a challenge or a query to further safeguard against malicious attacks [step 264]. In one implementation, the query is a nonce challenge. The challenge message may be time stamped (timestamp-2) and signed by the telematics unit using the second private key); 
transmitting, at the first-transceiver, the encrypted-payload-data and the hashed-payload-data (see Peirce figure 3 step 264 and paragraph 0047 i.e. When the mobile device 96 receives the challenge message); 
receiving, at a second-transceiver, received-encrypted-payload-data and received-hashed-payload-data (see Peirce figure 3 step 266 and paragraph 0047 i.e. When the mobile device 96 receives the challenge message, it may transmit a response or third message [step 266]. The response message may include the answer and/or response to the nonce challenge and may be signed using the first private key. In some instances, it may include the first digital certificate and also may be time stamped (timestamp-3)); 
generating, at the second-transceiver, a response (see Peirce figure 3 step 266 and paragraph 0047 i.e. When the mobile device 96 receives the challenge message, it may transmit a response or third message [step 266]; 
hashing, at the second-transceiver, the response-signature to generate a hashed-response using the cipher-code (see Peirce figure 3 step 266 and paragraph 
transmitting the encrypted-payload-data and the hashed-payload-data to the first-transceiver (see Peirce figure 3 step 266 and paragraph 0047 i.e. When the mobile device 96 receives the challenge message, it may transmit a response or third message [step 266]; 
receiving, at the first-transceiver, a received-encrypted-response and a received-hashed-response (see Peirce figure 3 step 266 and paragraph 0047 i.e. i.e. When the mobile device 96 receives the challenge message, it may transmit a response or third message [step 266] The response message may include the answer and/or response to the nonce challenge and may be signed using the first private key. In some instances, it may include the first digital certificate and also may be time stamped (timestamp-3)); 
hashing, at the first-transceiver, the decrypted-received-response to generate a hashed-decrypted-response (see Peirce paragraph 0048 i.e. If the telematics unit is able to validate the response in the third message, the telematics unit may initiate performing the vehicle function--e.g., unlocking the vehicle door); and 
setting, at the first-transceiver, a validation state in accordance with a comparison of the hashed-decrypted-response and the received-hashed-response (see Peirce figure 3 step 268 and paragraph 0048 i.e. Finally, the telematics unit may receive the response message from the mobile device. If the telematics unit is able to validate 
Peirce does not teach generating, at a first-transceiver, encrypted-payload-data from payload-data using the cipher-code; decrypting, at the second-transceiver, the received-encrypted-payload-data to provide decrypted-received-payload-data using the cipher-code; hashing, at the second-transceiver, the decrypted-received-payload-data to generate hashed-decrypted-payload-data; in accordance with a comparison of the hashed-decrypted-payload-data and the received-hashed-payload-data; the response is encrypted using the cipher-code; decrypting, at the first-transceiver, the received-encrypted-response to provide a decrypted-received-response using the cipher-code; 
Misoczki teaches an encryption-module configured to generate encrypted-payload-data from payload-data using the cipher-code (see Misoczki paragraph 0027 i.e. Signer device 102 may include a message application (Msg App) 144 configured to generate a message, M, and cryptographic logic (Crypto logic) 146, configured to encrypt, e.g., message M, to produce an encrypted message (Encrypted msg) and paragraph 0042);
decrypting, at the second-transceiver, the received-encrypted-payload-data to provide decrypted-received-payload-data using the cipher-code; hashing, at the second-transceiver, the decrypted-received-payload-data to generate hashed-decrypted-payload-data; in accordance with a comparison of the hashed-decrypted-payload-data and the received-hashed-payload-data  (see paragraph 0051 i.e. A message 
the response is encrypted using the cipher-code (see Misoczki paragraph 0027 i.e. Signer device 102 may include a message application (Msg App) 144 configured to generate a message, M, and cryptographic logic (Crypto logic) 146, configured to encrypt, e.g., message M, to produce an encrypted message (Encrypted msg) and paragraph 0042); 
decrypting, at the first-transceiver, the received-encrypted-response to provide a decrypted-received-response using the cipher-code (see paragraph 0051 i.e. A message representative may be generated at operation 303. For example, the received message and received nonce may be concatenated and the concatenated received message and nonce may be hashed to generate a received message representative. A verification signature may be generated at operation 304. The verification signature may be generated based, at least in part, on the received signature and based, at least in part, on the received message representative. For example, the verification signature may be generated by applying a same hash function and/or chain function, as applied 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peirce in view of Misoczki to have encrypted the message after generating the hash signature of the message and before transmitting the message for the reasons of keeping the message secure during transit so that the receiver has to decrypt the message before using the decrypted received message to generate a new hash using the same hash function that can be compare the received signature (see Misoczki paragraph 0051). Therefore one would have been motivated to have encrypted the message after generating the hash signature of the message and before transmitting the message.
With respect to claim 19 Peirce teaches the first-transceiver of claim 1, in which the hashing-module is implemented using a multi-purpose processor (see Peirce paragraph 0020 i.e. electronic processing device 52). 
With respect to claim 20 Peirce teaches the vehicle-access-system of claim 1, in which the first and second transceivers are configured to perform four-pass authentication (see Peirce figure 3 steps 262, 264, 266 and 268).

Claims 1, 3, 4, 7-9, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peirce (US 2014/0270172) in view of Hansen et al (US 2003/0021419).

a cipher-module configured to generate a cipher-code using a cipher key and an input value (see Peirce paragraph 0039 Once the secret key data has been provided to the WSP 22, in one embodiment the WSP may then create or generate two private-public key pairs according to a public key infrastructure--a first private-public key pair for the mobile device and a second private-public key pair for the telematics unit. For example, at step 230, the WSP may create the first key pair associated with the IMSI-1 (and/or any other unique mobile device identifier that was provided), and at step 232, the WSP may create a second key pair associated with the IMSI-2 (and/or any other unique telematics unit identifier that was provided)); 
a hashing-module configured to hash the payload-data to generate hashed-payload-data using the cipher-code (see Peirce paragraph 0046 i.e. the telematics unit may generate a challenge or second message that includes a challenge or a query to further safeguard against malicious attacks [step 264]. In one implementation, the query is a nonce challenge. The challenge message may be time stamped (timestamp-2) and signed by the telematics unit using the second private key); and 
a transmitter configured to transmit the encrypted-payload-data and the hashed-payload-data to the second-transceiver (see Peirce figure 3 step 264 and paragraph 0047 i.e. When the mobile device 96 receives the challenge message). 
Peirce does not teach an encryption-module configured to generate encrypted-payload-data from payload-data using the cipher-code; 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peirce in view of Hanson to have encrypted the message with CBC encryption because every information block to be encrypted is XORed with the previously encrypted block, making every encrypted block a function of all the previously encrypted blocks. Since random number data is concatenated with the information data in the present invention in such a way that the random number precedes the information data before performing CBC encryption on the concatenated data, every encrypted block is a function of random data, reducing regularities (see Hanson paragraph 0039). Therefore one would have been motivated to have encrypted the message using Cipher Block Chaining.

With respect to claim 3 Peirce taches the first-transceiver of claim 1 but does not disclose in which the encryption-module is configured to generate the encrypted-
Hanson teaches in which the encryption-module is configured to generate the encrypted-payload-data using a first section of the cipher-code and the hashing-module is configured to generate the hashed-payload-data using a different, second section of the cipher-code (see Hanson paragraph 0035 i.e. In addition to the operations performed in FIG. 2 on the sender side, the random number R is evaluated in a hash function. The information data M is symmetrically encrypted E, using hash value H(R) as a key, providing confidentiality of M. The hash value of M||R H(M||R), is calculated and sent along with the signed and encrypted random number R and the encrypted information data M). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peirce in view of Hanson to have encrypted the message with CBC encryption because every information block to be encrypted is XORed with the previously encrypted block, making every encrypted block a function of all the previously encrypted blocks. Since random number data is concatenated with the information data in the present invention in such a way that the random number precedes the information data before performing CBC encryption on the concatenated data, every encrypted block is a function of random data, reducing regularities (see Hanson paragraph 0039). Therefore one would have been motivated to have encrypted the message using Cipher Block Chaining.


a cipher-module configured to generate a cipher-code using a cipher key and an input value (see Peirce paragraph 0039 Once the secret key data has been provided to the WSP 22, in one embodiment the WSP may then create or generate two private-public key pairs according to a public key infrastructure--a first private-public key pair for the mobile device and a second private-public key pair for the telematics unit. For example, at step 230, the WSP may create the first key pair associated with the IMSI-1 (and/or any other unique mobile device identifier that was provided), and at step 232, the WSP may create a second key pair associated with the IMSI-2 (and/or any other unique telematics unit identifier that was provided)); 
a hashing-module configured to hash the payload-data to generate hashed-payload-data using the cipher-code (see Peirce paragraph 0046 i.e. the telematics unit may generate a challenge or second message that includes a challenge or a query to further safeguard against malicious attacks [step 264]. In one implementation, the query is a nonce challenge. The challenge message may be time stamped (timestamp-2) and signed by the telematics unit using the second private key); and 
a transmitter configured to transmit the encrypted-payload-data and the hashed-payload-data to the second-transceiver (see Peirce figure 3 step 264 and paragraph 0047 i.e. When the mobile device 96 receives the challenge message). 
Peirce does not teach an encryption-module configured to generate encrypted-payload-data from payload-data using the cipher-code; 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peirce in view of Hanson to have encrypted the message with CBC encryption because every information block to be encrypted is XORed with the previously encrypted block, making every encrypted block a function of all the previously encrypted blocks. Since random number data is concatenated with the information data in the present invention in such a way that the random number precedes the information data before performing CBC encryption on the concatenated data, every encrypted block is a function of random data, reducing regularities (see Hanson paragraph 0039). Therefore one would have been motivated to have encrypted the message using Cipher Block Chaining.

With respect to claim 7 Peirce taches the second-transceiver of claim 4, but does not teach in which the encryption-module is configured to generate the encrypted-
Hanson teaches in which the encryption-module is configured to generate the encrypted-response using a first section of the cipher-code and the hashing-module is configured to generate the hashed-response using a different, second section of the cipher-code (see Hanson paragraph 0035 i.e. In addition to the operations performed in FIG. 2 on the sender side, the random number R is evaluated in a hash function. The information data M is symmetrically encrypted E, using hash value H(R) as a key, providing confidentiality of M. The hash value of M||R H(M||R), is calculated and sent along with the signed and encrypted random number R and the encrypted information data M). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peirce in view of Hanson to have encrypted the message with CBC encryption because every information block to be encrypted is XORed with the previously encrypted block, making every encrypted block a function of all the previously encrypted blocks. Since random number data is concatenated with the information data in the present invention in such a way that the random number precedes the information data before performing CBC encryption on the concatenated data, every encrypted block is a function of random data, reducing regularities (see Hanson paragraph 0039). Therefore one would have been motivated to have encrypted the message using Cipher Block Chaining.


Hansen teaches in which the cipher-module is configured to operate in an output feedback, OFB, mode (see Hansen paragraph 0039 i.e. Advantageously, the information data is protected in terms of confidentiality using Cipher Block Chaining (CBC) encryption. When using CBC encryption, every information block to be encrypted is XORed with the previously encrypted block, making every encrypted block a function of all the previously encrypted blocks). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peirce in view of Hanson to have encrypted the message with CBC encryption because every information block to be encrypted is XORed with the previously encrypted block, making every encrypted block a function of all the previously encrypted blocks. Since random number data is concatenated with the information data in the present invention in such a way that the random number precedes the information data before performing CBC encryption on the concatenated data, every encrypted block is a function of random data, reducing regularities (see Hanson paragraph 0039). Therefore one would have been motivated to have encrypted the message using Cipher Block Chaining.

With respect to claim 9 Peirce teaches the first-transceiver of claim 1, but does not disclose in which the cipher-module is an AES encryption-module.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peirce in view of Hanson to use a powerful standard algorithms, such as the Triple Data Encryption Standard (3-DES) algorithm, the Advanced Encryption Standard (AES) algorithm or the International Data Encryption Algorithm (IDEA). The security also depends on the length of the key. The longer the key, the more difficult it is to break the cipher) (see Hanson paragraph 0007). Therefore one would have been motivated to have used an Advanced Encryption Standard (AES) algorithm.

With respect to claim 13 Peirce teaches a vehicle-access-system comprising: the first-transceiver of claim 1, in which the cipher-module of the first-transceiver is configured to use the same key as the cipher-module of the second-transceiver (see Peirce paragraph 0046-0047 i.e. private/public key pair). 

With respect to claim 14 Peirce teaches the vehicle-access-system of claim 13 but does not disclose in which the transceivers are configured to iteratively transmit 
Hansen teaches in which the transceivers are configured to iteratively transmit encrypted-payload-data and encrypted responses, and in which a new cipher-code is used for each iteration (see Hansen paragraph 0039 i.e. Advantageously, the information data is protected in terms of confidentiality using Cipher Block Chaining (CBC) encryption. When using CBC encryption, every information block to be encrypted is XORed with the previously encrypted block, making every encrypted block a function of all the previously encrypted blocks). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peirce in view of Hanson to have encrypted the message with CBC encryption because every information block to be encrypted is XORed with the previously encrypted block, making every encrypted block a function of all the previously encrypted blocks. Since random number data is concatenated with the information data in the present invention in such a way that the random number precedes the information data before performing CBC encryption on the concatenated data, every encrypted block is a function of random data, reducing regularities (see Hanson paragraph 0039). Therefore one would have been motivated to have encrypted the message using Cipher Block Chaining.

With respect to claim 20 Peirce teaches the vehicle-access-system of claim 1, in which the first and second transceivers are configured to perform four-pass authentication (see Peirce figure 3 steps 262, 264, 266 and 268).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Peirce (US 2014/0270172) in view of Misoczki et al (US 2018/0091309) in view of Lablans (US 2016/0366109).
With respect to claim 10 Peirce teaches the first-transceiver of claim 1, but does not disclose in which the hashing-module is configured to apply a shift-register-based hash. 
Lablans teaches in which the hashing-module is configured to apply a shift-register-based hash (see Lablans paragraph 0104 i.e. For illustrative purposes shift register based hash functions are used. It should be clear that any modifiable and reasonably secure hash function can be used). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peirce in view of Chum to use a linear feedback shift register hashing function as the hash function since modifiable and reasonably secure hash function can be used (see Lablans paragraph 0104). Therefore one would have been motivated to have used a linear feedback shift register hashing function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 . to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/DEVIN E ALMEIDA/Examiner, Art Unit 2492     

                                                                                                                                                                                                   /SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492